          Case 3:18-cv-01016-MO         Document 25            Filed 04/25/19   Page 1 of 1




Pilar C. French, OSB No. 962880
frenchp@lanepowell.com
Brian T. Kiolbasa, OSB No. 112890
kiolbasab@lanepowell.com
LANE POWELL PC
601 SW Second Avenue, Suite 2100
Portland, Oregon 97204-3158
Telephone: 503.778.2100
Facsimile: 503.778.2200

Attorneys for Defendant Chase Bank USA, N.A.



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION



WILLIAM WALTERS,                                           Case No. 3:18-cv-001016-MO

                                    Plaintiff,
                                                            JUDGMENT OF DISMISSAL
         v.
JPMorgan Chase Bank, N.A., and DOES 1
through 100, inclusive,

                                 Defendants.

         IT IS HEREBY ADJUDGED that the Court, having previously dismissed plaintiff's claims

against defendant, and now having entered an Order of Dismissal dismissing defendant's

counterclaims against plaintiff, there being no further claims pending and there being no just

reason for delay, this matter is dismissed without an award of fees or costs to any party. All

pending case deadlines are stricken as moot.

         DATEDthis~of             Apd                      , 2019.




PAGE 1 -        JUDGMENT OF DISMISSAL

                                             LANE POWELL PC
                                  60 I SW SECOND AVENUE, SUITE 2100
122006.0177/7647818.1                PORTLAND, OREGON 97204-3158
                                       503.778.2100 FAX: 503.778.2200
